 


110 HRES 1144 EH: Resolution expressing support for the designation of a Frank Sinatra Day, in honor of the dedication of the Frank Sinatra commemorative stamp.
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1144 
In the House of Representatives, U. S.,

May 20, 2008
 
RESOLUTION 
Resolution expressing support for the designation of a Frank Sinatra Day, in honor of the dedication of the Frank Sinatra commemorative stamp. 
 
 
Whereas over 150 years ago, United States commemorative stamps began honoring the people, places, and events that have shaped our country’s history; 
Whereas more than 22,000,000 Americans, including children, collect and learn about our country through stamps, making it one of the most popular hobbies in the Nation and the world; 
Whereas it is important that we pause to reflect on our Nation’s history and culture; 
Whereas stamps honor statesmen and soldiers as they fought for freedom and democracy, recognize our scientific and technological achievements, pay tribute to our artistic and cultural legacy, and celebrate the strength of our diversity; 
Whereas Frank Sinatra, a monumental figure in American popular culture, has been selected as part of the 2008 commemorative stamp program; 
Whereas, on May 14, 1997, the President signed into law legislation to award a Congressional Gold Medal to Frank Sinatra in recognition of his accomplishments as an entertainer and humanitarian; and 
Whereas the United States Postal Service dedicated the Frank Sinatra commemorative stamp in New York City, and in Las Vegas, Nevada, on May 13, 2008: Now, therefore, be it 
 
That the United States House of Representatives expresses support for designation of a “Frank Sinatra Day” in honor of the dedication of the Frank Sinatra commemorative stamp. 
 
Lorraine C. Miller,Clerk.
